Exhibit 99.1 NEWS RELEASE Endeavour Silver Acquires Option to Purchase San Sebastián Silver-Gold Properties in Jalisco State, Mexico Vancouver, Canada – February 9, 2010 - Endeavour Silver Corp. (TSX:EDR)(TSX:EDR.WT) (NYSE Amex:EXK)(DBFrankfurt:EJD) announces that it has acquired an option to purchase the San Sebastián silver-gold properties in Jalisco State, Mexico from IMMSA (Grupo Mexico), one of the largest mining companies in Mexico. San Sebastián del Oeste is an historic silver and gold mining district located in south-western Jalisco State, approximately 155 kilometres (km) southwest of Guadalajara and 40 km northeast of Puerto Vallarta, accessible by paved and gravel roads. One small, high grade, underground silver-gold mine, Santa Quiteria (75 tonnes per day), continues to operate in the district. The San Sebastián properties being acquired by Endeavour surround the Santa Quiteria mine and represent a new, district-scale, silver-gold exploration opportunity for the Company. The San Sebastián properties (3,320 hectares) cover a classic, low sulfidation, epithermal vein system in four mineralized vein sub-districts named Los Reyes, Santiago de los Pinos, San Sebastián del Oeste and Real de Oxtotipan. Each sub-district consists of a cluster of quartz (calcite, barite) veins mineralized with sulfide minerals (pyrite, argentite, galena, and sphalerite). Each vein cluster spans about a 3 km by 3 km in area. In total, more than 50 small mines were developed historically within at least 20 separate veins. The San Sebastián veins tend to be large and can carry high grade silver-gold mineralized ore-bodies. For example, the La Quiteria vein ranges up to 15 m thick, and the Santa Quiteria mine averages about 280 grams per tonne (gpt) silver and 0.5 gpt gold over a 3 m to 4 m width. This high grade mineralized zone appears to extend into the San Sebastián properties both along strike and immediately down dip. Although the San Sebastián silver mines were first discovered in 1542, and there were several periods of small-scale mining over the last 450 years, the only significant modern exploration in the district was carried out by IMMSA in the late 1980’s and early 1990’s. IMMSA systematically assayed more than 200 rock samples from many of the old mines, the highlights of which are shown in the following table: IMMSA Sampling Highlights Mine Width (m) Silver (gpt) Gold (gpt) La Quiteria Random grabs 10 – 9,649 0.01 – 11.92 San Agustín Random grabs 24 – 1,770 0.01 – 3.12 El Tajo Random grabs 74 – 933 0.06 – 1.62 Terronera Random grabs 16 – 397 0.01 – 4.67 El Padre Random grabs 15 – 571 0.01 – 0.44 El Fraile 1.5 363 1.44 Demócrata 1.0 814 0.98 La Luz 1.3 325 28.0 Los Reyes 1.0 1,485 3.35 San Antonio 1.25 823 0 IMMSA also drilled 17 widely spaced diamond drill holes, mostly on the Terronera vein.
